Citation Nr: 0832623	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to April 
1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued a 20 percent 
evaluation for lumbosacral strain with degenerative disc 
disease.

The veteran requested a Board hearing in April 2007, but 
withdrew this request in a later April 2007 correspondence.  
He indicated that he wanted his case forwarded to the Board 
for a decision.


FINDING OF FACT

The veteran has 40 degrees forward flexion in the lumbar 
spine with pain at 40 degrees; 25 degrees extension with pain 
at 25 degrees; 15 degrees right lateral flexion with pain at 
15 degrees; 20 degrees left lateral flexion with pain at 20 
degrees; and 20 degrees rotation to the right and the left 
with pain at 20 degrees.   He has additional limitation in 
the range of motion of the lumbar spine due to pain after 
repetitive use.  The veteran does not have ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbosacral 
strain with degenerative disc disease have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  The July 2006 letter 
also provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

While the veteran was not provided specific information in 
accordance with Vazquez-Flores v. Peake in the VCAA notices 
cited above, cumulatively, the veteran was informed of the 
necessity of providing medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The veteran was not provided VCAA notice of the 
criteria necessary for entitlement to a higher disability 
rating such as in the form of a specific measurement or test 
result.  VCAA notice informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s); and 
provided examples of pertinent medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in a March 2007 statement of the case.  
The veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim and has 
identified relevant treatment records at the VA medical 
center which have been obtained.  

The veteran's service treatment records, VA treatment 
records, and a VA examination have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  In his April 2007 substantive appeal 
statement, the veteran contends that his VA examination was 
inadequate because he took pain medication prior to 
examination, but the examiner did not ask when he took his 
medications.  He indicated that his disability was more 
severe than what he presented with due to pain.  The Board 
has considered the veteran's functional loss due to pain.  
Upon reviewing the examination report in conjunction with lay 
evidence and medical evidence of record, the Board finds that 
it is sufficient to properly adjudicate this matter.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The applicable diagnostic code for the veteran's service-
connected low back disability is Diagnostic Code 5242, the 
Code for degenerative arthritis of the spine.  The General 
Rating Formula for Diseases and Injuries of the Spine 
("General Formula") includes Diagnostic Code 5242 
(degenerative arthritis) and provides disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2007); see also 38 C.F.R. § 4.20 (2007).  Diagnostic 
Code 5242 includes a parenthetical reference to see 
Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id. 

The schedular criteria for the rating of spine disabilities 
also evaluates degenerative arthritis of the spine and 
lumbosacral strain based on limitation of motion under the 
General Rating Formula for Disease and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  
A 10 percent evaluation is assigned with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  Id.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent evaluation 
is assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine at 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the Diagnostic Code 5243, a 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2007).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

During a September 2006 VA authorized examination, the 
veteran reported intermittent low back pain daily.  Pain did 
not travel.  On a scale of 1 to 10, pain was at an 8.  Pain 
was elicited by physical activity and was relieved by 
medication.  At the time of examination, the veteran was 
taking hydrocodone four times a day for pain.  He could 
function with medication.  He reported no incapacitation.  
Tingling sensations occurred occasionally in the lower legs 
and the veteran had stiffness in the lower back.  

On physical examination, posture and gait were within normal 
limits.  Examination of the thoracolumbar spine reflected 
tenderness and muscle spasms bilaterally.  The lumbar spine 
was not ankylosed.  The veteran had 40 degrees flexion in the 
lumbar spine with pain at 40 degrees; 25 degrees extension 
with pain at 25 degrees; 15 degrees right lateral flexion 
with pain at 15 degrees; 20 degrees left lateral flexion with 
pain at 20 degrees; and 20 degrees rotation to the right and 
the left with pain at 20 degrees.   

The examiner stated after repetitive use, there was 
additional limitation in the range of motion of the lumbar 
spine due to pain, but not fatigue, weakness, lack of 
endurance, or incoordination.  Pain was the major functional 
impact.  There were no additional limitations in degrees 
present.  There was no intervertebral disc syndrome present, 
and neurological examination of the lower extremities showed 
normal motor and sensory functions.  

The veteran indicated in his April 2007 substantive appeal, 
that his back pain is more severe than indicated during his 
VA examination. 

As noted, the veteran's low back disability has been rated 
under Diagnostic Code 5242.  The veteran is not shown to have 
forward flexion of the thoracolumbar spine at 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine as described for a higher 40 percent evaluation under 
Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2007).  However, the September 2006 VA examiner found 
that the veteran had 40 degrees forward flexion with pain 
degrees.  The examiner stated that the veteran had 
"additional limitation" in the range of motion of the 
lumbar spine due to pain after repetitive use, but no 
additional limitations in degrees present.  The examiner did 
not specify where pain began after repetitive use, but 
indicated that pain was the major functional impact.  Pain 
was confirmed by objective findings of muscle spasm 
bilaterally and tenderness in the lumbar spine.  Although the 
veteran has 40 degrees forward flexion, examination reflects 
additional functional loss due to pain.  With the 
consideration of additional functional loss due to pain, the 
Board finds that a higher 40 percent evaluation is warranted 
under Diagnostic Code 5242.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

The lumbosacral strain with degenerative disc disease is not 
shown to result in  unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a higher 50 percent 
evaluation, even with consideration for functional loss due 
to pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  

The Board has also considered whether a higher evaluation is 
warranted under other diagnostic codes.  A higher evaluation 
is not warranted under Diagnostic Code 5243 for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  Although the September 2006 VA 
examiner indicated that the veteran had paraspinal muscle 
spasms, there were no pertinent neurological findings and the 
veteran did not have incapacitating episodes, requiring bed 
rest prescribed by a physician to warrant a higher evaluation 
under Diagnostic Code 5243.  Id.  

The veteran is not shown to warrant a higher evaluation by 
combining separate evaluations for chronic orthopedic and 
neurologic manifestations with evaluations for all other 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007).  As noted, the neurological examination of the lower 
extremities completed September 2006 VA examination showed 
normal motor and sensory functions.

C.  Conclusion

The Board concludes that the evidence supports a 40 percent 
rating for lumbosacral strain with degenerative disc disease.
	



ORDER

A 40 percent rating, but no more, is granted for lumbosacral 
strain with degenerative disc disease subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


